                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

WEN CHIANN YEH,                     )
                                    )
                    Plaintiff,      )
                                    )                          JUDGMENT IN A
                                    )                          CIVIL CASE
v.                                  )                          CASE NO. 5:19-CV-279-D
                                    )
NORTH CAROLINA STATE UNIVERSITY and )
NORE F. SULLIVAN,                   )
                                    )
                    Defendants.     )

Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that for the reasons stated in defendants'
memorandum of law in support of their motion to dismiss [D.E. 18], the court GRANTS
defendants' motion to dismiss [D.E. 17]. The court DISMISSES the complaint WITH
PREJUDICE.



This Judgment Filed and Entered on December 11, 2019, and Copies To:
Wen Chiann Yeh                                         (Sent to 102 EcKlin Lane Cary, NC 27519 via US
                                                       Mail)
Zachary Padget                                         (via CM/ECF electronic notification)




DATE:                                                          PETER A. MOORE, JR., CLERK
December 11, 2019                                              (By) /s/ Nicole Sellers
                                                               Deputy Clerk
